Citation Nr: 0213260	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.  This included service in the Republic of Vietnam from 
January 15 to April 16, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO.   

The Board notes that the veteran has requested a hearing 
before a Member of the Board at the RO in his VA Form 9; 
however, the RO was subsequently contacted and asked that 
this hearing request be withdrawn.  The Board finds that no 
further action on this question is necessary.  

A review of the record also discloses that disagreement 
appears to have been expressed with the December 2001 rating 
decision, and that additional claims might have been raised 
in the VA Form 646.  As these matters are currently not 
before the Board, they are referred to the RO for the 
appropriate action.  



REMAND

The veteran contends that he is suffering from PTSD due to 
stressors experienced during his tour of duty in the Republic 
of Vietnam.  The RO noted that the veteran was never shot at 
"directly" and that he reported never having had to shoot 
anyone.  

However, the Board also notes that the veteran stated, on his 
August 1999 VA Form 9, that he discharged his weapon several 
times and  that he witnessed numerous mortar attacks when 
people were wounded.  The veteran essentially avers that 
witnessing these events was traumatic.  Moreover, his 
representative has argued that the veteran had a combat MOS 
of an ammo-carrier.  

A careful review of the record shows the veteran's presence 
in the theater of operations during one or more of the 
recognized campaigns.  Further review of the veteran's 
personal records establishes participation in six operations, 
including "Operation Imperial Lake" in Quang Nam.  The 
veteran's DD 214 lists his MOS as 0351 or an Anti-tank 
Assaultman.  

The Board notes that the Court of Appeals for Veterans Claims 
has recently provided guidance in the verification of some 
types of likely noncombat stressors during certain combat 
zone operations, including the verification, by unit history, 
of a veteran's depiction of rocket attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (records supporting Marine 
veteran's statements of rocket attacks at Da Nang sufficient 
corroboration of noncombat stressor evidence showing 
independent evidence of stressful event, citing Suozi v. 
Brown, 10 Vet.App. 307 (1997) for proposition that 
corroboration of every detail of a veteran's account, or of 
veteran's own personal participation, is not required.)  

Here, it appears that the RO did not obtain the veteran's 
unit records or other military history in an attempt to 
verify his claimed stressors.  

Although certain treatment records from a Vet Center show a 
diagnosis of PTSD, a comprehensive VA examination should have 
been conducted prior to appellate consideration.  

To ensure compliance with due process requirements, the case 
is hereby REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to first ask the veteran to identify all 
VA and non-VA health care providers that 
have treated him for PTSD during the 
period from service to present.  The RO 
should obtain records from each health 
care provider the appellant identifies, 
that are not already associated with the 
claims folder.  

2.  The RO also should take appropriate 
steps to inform the veteran that he is 
required to send a list of his specific 
stressors, including his report of mortar 
attacks, within an approximate time 
period of 3 months, for example, 
"witnessing mortar attacks in the 
Republic of Vietnam from January 1971 to 
March 1971 was stressful."  

3.  After receipt of information 
requested hereinabove, the RO should 
obtain the veteran's unit records from 
his tour in the Republic of Vietnam, or 
other military history reflecting 
incoming mortar attacks (and any other 
stressors) during the campaigns the 
veteran participated in.  The desired 
records relate to active duty performed 
in the U.S. Marine Corps during the 
period of March 1969 - October 1971.  
Provide the appropriate agency (USASCRUR, 
the Office of the Commandant of the 
Marine Corps, or the appropriate State or 
Federal agency) with a description of 
these alleged stressors identified by the 
veteran, and a copy of the veteran's 
personnel records.  

4.  Last, after all requested 
information, or negative replies, have 
been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  AN 
ORIGINAL PTSD EXAMINATION.  Send the 
claims folder to the examiner for review.  
The RO should request that the examiner 
determine whether the veteran manifests 
PTSD due to service.  The examiner should 
identify all stressors that would support 
that diagnosis.  

5.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
the benefit sought is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and afford them and 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

